Citation Nr: 1531122	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  07-34 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than April 25, 1995, for the grant of service connection for posttraumatic stress disorder (PTSD), including on the basis of clear and unmistakable error (CUE) in a prior January 1980 rating decision which denied service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1975 to April 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 Decision Review Officer (DRO) decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for PTSD with depressive and panic disorders, and assigned a 70 percent evaluation effective October 11, 2005.   A September 2007 DRO decision increased the rating to 100 percent effective April 30, 2004.  

Subsequently, the Veteran testified at a May 2008 hearing at the RO before a local DRO.  During the hearing she raised the issue of CUE in a prior June 1995 RO decision granting pension, claiming the RO had failed to also consider her entitlement to service connection for PTSD.  The RO resultantly determined that her earlier effective date claim was "inextricably intertwined" with her CUE claim and adjudicated both claims in a June 2009 supplemental statement of the case (SSOC).  In August 2010, the Board denied the Veteran's claim of entitlement to an effective date earlier than April 30, 2004, for the grant of service connection for PTSD and, in the process, determining the prior June 1995 rating decision did not involve CUE.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court).  In an April 2012 memorandum decision, the Court vacated the Board's August 2010 decision and remanded this claim for further proceedings consistent with the memorandum decision.  The Board issued another decision in April 2013 granting an earlier effective date of April 25, 1995, for the award of service connection for PTSD with depressive and panic disorders, also finding the prior June 1995 rating decision did not involve CUE.  The Veteran again appealed the Board's decision to the Court.  In a December 2013 Order, the Court granted a Joint Motion for Remand (JMR), vacating in part the Board's April 2013 decision only to the extent that it had denied entitlement to an effective date prior to April 25, 1995, for disability benefits for PTSD, including on the basis of CUE in the prior June 1995 rating decision, and remanding this claim for further proceedings consistent with the JMR.  

Most recently, the claim for an effective date earlier than April 25, 1995, for the grant of service connection for posttraumatic stress disorder (PTSD), including on the basis of clear and unmistakable error (CUE) in a prior January 1980 rating decision was denied by the Board in a June 2014 decision.  The Veteran again appealed to the Court, and in a February 2015 order, the Court granted a February 2015 JMR, vacating and remanding the Board's June 2014 decision for further proceedings consistent with the JMR.  The JMR specified that the Board erred when it discussed the applicability of 38 U.S.C.A. § 353 (1979) and 38 C.F.R. § 3.306 (1979) in the context of the January 1980 rating decision given that, in this case, the condition under consideration was not one noted on entry into service.  The Court found that a remand was required for the Board to again address whether there was CUE in the January 1980 rating decision.

In May 2010, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing is of record.  Subsequent to the hearing the VLJ who presided over the hearing retired and the Veteran was afforded the opportunity for another hearing before another VLJ.  In November 2012, the Veteran's attorney indicated that the Veteran did want another hearing.

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) system and the Virtual VA system to ensure consideration of the totality of the evidence.

The issue of entitlement to entitlement to an effective date earlier than April 25, 1995 for the grant of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In its January 1980 rating decision denying service connection for a nervous disorder, the RO applied the incorrect evidentiary standard in finding that the Veteran had a preexisting psychiatric disorder that was not aggravated by active military service beyond its natural progression; application of the correct evidentiary standard to the evidence of record at the time compels the conclusion that service connection would have been granted.


CONCLUSION OF LAW

Clear and unmistakable error was committed in the January 1980 rating decision with regard to the denial of service connection for a nervous disorder, and revision of that decision is warranted.  38 U.S.C.A. § 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Here, the duty to notify was satisfied prior to the initial RO decision at issue by way of a September 2005 letter sent to the Veteran informing her of the types of information and evidence necessary to substantiate the claim and the division of responsibility between her and VA in obtaining necessary supporting evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

In this case, VCAA notice is not necessary, including to the extent premised on CUE in a prior decision, as the outcome of this claim depends entirely on documents that are already in the Veteran's claims file.  In addition, regarding CUE claims, a motion for reversal or revision of a final decision due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting reversal or revision is not a claimant within the meaning of the law and regulations, and consequently the notice and development provisions of the statutes and regulations do not apply in CUE adjudications.  Livesay v. Principi, 15 Vet. App. 165 (2001).

VA also has a duty to assist the Veteran in developing her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   All relevant evidence necessary for an equitable resolution of the issues involved this appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, post-service private and VA medical records, the reports of her VA examinations, news articles and treatise information, and personal statements and testimony from a May 2008 Decision Review Officer hearing and a May 2010 Board hearing.

There is no indication in the record that any additional evidence, relevant to the issue being decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran contends that an effective date earlier than April 25, 1995 is warranted for the grant of service connection for PTSD.  She essentially argues that there was CUE in the RO's January 1980 rating decision, because the incorrect standard was used for rebutting the presumption of soundness under 38 U.S.C. § 311 (later changed to 38 U.S.C.A. § 1111).  

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105(a).  See 38 C.F.R. § 3.104(a).  If the evidence establishes CUE, the prior decision will be reversed or amended; finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be undebatable and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14 ).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).

A CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

In this case, the Veteran does not contend that the correct facts, as they were known at the time, were not before the adjudicator at the time of the January 1980 rating decision.  The Veteran contends that the RO had failed to correctly apply 38 U.S.C. § 311 (1979) (later changed to 38 U.S.C.A. § 1111) in the January 1980 rating decision, and that the correct application of this regulation would have led to a grant of service connection for her psychiatric disorder.  Specifically, the Veteran contends  that in the January 1980 rating decision, the RO did not apply the correct standard for rebutting the presumption of soundness under 38 U.S.C. § 311, as the RO did not make findings that there was both clear and unmistakable evidence that the disability existed prior to service and clear and unmistakable evidence that the disability was not aggravated by service.  38 U.S.C. § 311 (1979).  

The January 1980 rating decision denied the Veteran's claim for service connection for a nervous disorder.  The RO found that the Veteran had a long-standing history of hyperactivity, which had existed prior to her service; and that the evidence did not show that her nervous condition had increased in severity while on active duty beyond its natural progression; the evidence did not show a disability variously diagnosed and shown as a psychosis was the result of her active duty or which could be related to her service; and there was no evidence the disability had arisen to a degree of 10 percent or more within one year of her separation from active service to warrant presuming it was incurred during her service.  

The evidence of record at the time of the January 1980 rating decision included the Veteran's service personnel records, service treatment records, VA treatment records, a May 1979 VA social worker's letter, the Veteran's testimony at a May 1979 personal hearing at the RO, an October 1977 VA examination, an October 1979 VA examination, lay statements from the Veteran, her mother, and her father, and a December 1979 VA opinion by a VA Medical Review Board of two psychiatrists.  

The Veteran's service treatment records show that on reports of medical history and medical examination for the purpose of enlistment in August 1974, the Veteran denied any psychiatric or mental health-related complaints and stated that she was in "excellent" health.   The August 1974 Report of Medical Examination indicates that the Veteran was psychiatrically normal on clinical evaluation.  There were no disqualifying defects noted and the Veteran was found to be qualified for enlistment.  Therefore, the presumption of soundness applies in this case. 

The statute in question that was in effect in 1980, namely 38 U.S.C. § 311 (1979) [which is now 38 U.S.C. § 1111], provided that "every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  The implementing regulation provided that a veteran was to be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  Only such conditions as were recorded in examination reports were to be considered as noted.  38 C.F.R. § 3.304(b).

In a precedent opinion which came many years after the rating decision in question, the VA General Counsel concluded that 38 C.F.R. § 3.304(b) conflicted with 38 U.S.C.A. § 1111, and that the regulation was therefore invalid.  See VAOPGCPREC 3-2003 (2003).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) adopted the General Counsel's position.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, under current law, the presumption of soundness in a Veteran's case is rebutted only if there is clear and unmistakable evidence that the disease in question existed prior to service and if there is clear and unmistakable evidence that any preexisting condition was not aggravated by service.  Significantly as it bears on this motion, the Federal Circuit has held that its interpretation of § 1111 in the Wagner opinion was retroactive in that the interpretation of a statute explains "what the statute has meant since the date of enactment."  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (quoting  Patrick v. Nicholson, 242 Fed.Appx. 695, 698, 2007 WL 1725465 (Fed. Cir. 2007)). As Wagner merely clarified what the evidentiary standard always had been, including prior to the General Counsel opinion, this was not a new interpretation or law.  As such, the presumption of soundness may be rebutted only if there is both (1) clear and unmistakable evidence that the claimed condition existed prior to service and (2) clear and unmistakable evidence that any pre-existing conditions were not aggravated by service.

As noted above, the January 1980 rating decision concluded that the Veteran had a long-standing history of hyperactivity, which had existed prior to her service, and that the evidence did not show that her nervous condition had increased in severity while on active duty beyond its natural progression.  The rating decision referenced the December 1979 VA opinion by a VA Medical Review Board of two psychiatrists, which found that the Veteran's diagnosis was classified in the borderline area with hysterical, schizophrenic, and depressive features.  The VA Review Board also found that the charted documentation in the medical record reflected onset to be before service, and that the Veteran was subjected to service phobias.  It was noted that she was emotionally unstable and overactive, and that she described herself as having a longstanding history of hyperactivity.  

There is arguably clear and unmistakable evidence that the Veteran's psychiatric disability pre-existed her entry to active service, based on the Veteran's statements of having a longstanding history of hyperactivity.  As a matter of law, the presumption of soundness can be rebutted by clear and unmistakable evidence consisting of the Veteran's own admissions of a pre-service disability.  Doran v. Brown, 6 Vet. App. 283, 286 (1994); see Harris v. West, 203 F.3d 1347, 1349 (Fed.Cir.2000).  However, the RO's finding that the evidence did not show that her psychiatric disorder had increased in severity while on active duty beyond its natural progression failed to consider the correct facts as they were known at the time and, as such, improperly applied the presumption of soundness.  In this regard, the Veteran's service treatment records include a February 1977 report which indicated that the Veteran was treated by the psychiatry department for complaints of depression and possible suicidal tendencies while serving in Okinawa.  The Veteran stated that she wanted to be with her boyfriend and was disappointed with the structure of her service.  The Veteran also indicated that she had been treated by a psychologist for more than two years for depressive states.  Based on her condition, it was recommended that she be air evacuated back to the United States for further evaluation.  Her air evacuation diagnosis included chronic depressive neurosis, in a hysterical personality with regression, obsessional schizoid thinking, narcissism, and possibility of suicidal rumination of manipulative nature.  The Veteran's March 1977 in-service psychiatric evaluation report noted the Veteran's feelings of abandonment after her boyfriend refused to join her, her reports of having been raped twice while in service, and her disappointment with the structure of her service on Okinawa.  She was hospitalized after reporting to police that she might walk in front of a car.  Also noted was the Veteran's history of excitability, emotional instability, and over-reactivity as manifested by crying for days at leaving home on vacation, being extremely frightened and fearful of lightening and fireworks.  The Veteran also described having a long-standing history of hyperactivity, and described being very vulnerable and naive about her sexual activity, which dated to age 15.  Psychological testing confirmed the presence of a hysterical personality, but no psychosis, and the Veteran was recommended for expeditious discharge due to her longstanding character disorder.  The fact that medical treatment providers found it necessary that the Veteran be air evacuated from Okinawa back to the United States for psychiatric treatment at least brings into question whether the Veteran's psychiatric disability was aggravated by service.  As such, the evidence of record at the time of the January 1980 rating decision fails to rise to the level of clear and unmistakable evidence that the preexisting disability was not aggravated by service.  Therefore, the Board now finds that the statutory provisions extant at the time of the January 1980 rating decision were undebatably incorrectly applied, and but for the error service connection would have been granted based upon an absence of clear and unmistakable showing a lack of  aggravation.  

In sum, the clear-and-unmistakable-evidence standard should have been applied in the RO's January 1980 rating decision.  See Patrick, supra.  In this case, the RO improperly concluded that the claimed condition preexisted service without making a finding that there was clear and unmistakable evidence of preexistence and the additionally required finding as to whether there was clear and unmistakable evidence that condition was not aggravated by service.  Accordingly, revision of that decision based upon CUE is necessary, and service connection for a nervous disorder is warranted.

      
ORDER

The motion for revision of the January 1980 rating decision on the basis of CUE is  granted; service connection for a nervous disorder, now classified as PTSD, is granted. 


REMAND

In light of the finding of CUE in the January 1980 rating decision, the Board finds that remand of the issue of entitlement to an effective date earlier than April 25, 1995 for the grant of service connection for PTSD is warranted.  The Board's finding of CUE in the January 1980 rating decision requires revision of the rating decision, with the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  In other words, service connection is granted with the assignment of a new effective date.  The assignment of a new effective date based on the revised rating decision would impact the Veteran's claim for an effective date earlier than April 25, 1995 for the grant of service connection for PTSD.  Therefore, to afford the Veteran due process of law, the AOJ must readjudicate the issue of entitlement to an effective date earlier than April 25, 1995 for the grant of service connection for PTSD, following the issuance of the revised January 1980 rating decision.  

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed necessary, the AOJ should readjudicate the issue entitlement to an effective date earlier than April 25, 1995 for the grant of service connection for PTSD, in light of the Board's finding of CUE in the January 1980 rating decision denying service connection for a nervous disorder.  If the benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


